SAE MARPHY
                                                AASTIN COANTY DISTRICT CLERI(
                                                       ONE EAST   MAIN
                                                   BELLWLLE, TEXAS      77418
                                                       (979) 86s-s9tr
      HON. JEFF R. STEINHAUSER                                                      HON. DANIEL W. LEEDY
 ruDGE,    I55TH   JUDICIAL DISTRICT                                            ruDGE, COUNTY COURT FILED ATINLAW
      I51 NORTH WASHINGTON                                                             ONE 14th
                                                                                             EASTCOURT
                                                                                                   MAIN OF APPEALS
      LA GRANGE, TEXAS 78945                                                                    HOUSTON,
                                                                                   BELLVILLE, TEXAS      77418TEXAS
              (979) 968-8500                                                                11/10/2015
                                                                                         (979) 865-s91 r 3:19:27 PM
        hup : //www. I   55   dis cttx.   com                                               CHRISTOPHER A. PRINE
                                                                                     www.qustincountv.com
                                                                                                       Clerk
                                                       NOVEMBER IO.2OI5

MR, CHRISTOPHER A. PRINE                                            APPELLATE CASE         #   I4-I 5-OO932.CV
CLERK, I4TH COURT OF APPEALS
3OI FANNIN, ROOM 245                                               TRIAL COURT CASE NO. 2013L-581I
HOUSTON      TX    77002                                                 IN THE INTEREST OF
                                                                                     D. J. H.,
                                                                                    A CHILD

DEARMR. PRINE:

IT IS MY UNDERSTANDING THAT THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
SERVICES WILL BE WITHDRAWING THEIR APPEAL FOR THE ABOVE NUMBERED AND
ENTITLED CAUSE. THEREFORE. I WILL NOT BE FILING A CLERK'S RECORD IN THIS MATTER.

THANK YOU FOR YOUR ATTENTION.

                                                            SINCERELY YOURS.




                                                                                                         DEPUTY

CC:         MS. BRENDA HOWARD-KOROMA
            ATTORNEY AT LAW
            5425 POLK ST, STE I6D
            HOUSTON TX 77023

            MS. RACHEL LEAL-HUDSON
            ATTORNEY AT LAW
            9OO2 CHIMNEY ROCK. STE G #232
            HOUSTON TX 77096

            MR. RICHARD SENASAC
            ATTORNEY AT LAW
            9I8 AUSTIN ST
            HEMPSTEADTX 77445

            MR. MICHAEL R. CASARETTO
            ATTORNEY AT LAW
            IO2 E ALAMO ST. STE 203
            BRENHAM            TX     77833